DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, there is no teaching or suggestion in the art of record disclosing a package comprising a first semiconductor die, a second semiconductor die and redistribution layers configured in accordance with the combination of limitations of claim 1.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-10.
Regarding claims 11-15, there is no teaching or suggestion in the art of record disclosing a package comprising a first semiconductor die bonded to a second semiconductor die as in accordance with claim 11, in combination with a conductive via and redistribution structure configured in accordance with the limitations of claim 11.  Therefore, independent claim 11 is deemed allowable along with its dependent claims 12-15.
Regarding claims 16-20, there is no teaching or suggestion in the art of record disclosing a package comprising a first semiconductor die connected to a second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/13/21